DETAILED ACTION
 In response to remarks filed 10/18/2022
Status of Claims
Claims 1 and 6 are currently pending;
Claim 1 is currently amended;
Claims 6 was previously presented;
Claims 2-5 and 7 have been cancelled;
Claims 1 and 6 are rejected herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalwara et al. (US 2010/0024955) in view of Mathieson (US 2001/0001683).
With regards to claims 1 and 6, Kalwara et al. discloses a geomembrane lining system (figure 6), comprising: a plurality of geomembrane liners (50), comprising at least a first geomembrane liner (52) formed from a resin and a second geomembrane liner (52) formed from the resin, each of the plurality of geomembrane liners having opposite upper and lower surfaces (54, 56) and opposite first and second side edges (58a, 58b) extending between the upper and lower surfaces of each of the geomembrane liners, a first protective release film (68) applied directly to the resin at the lower surface of the first geomembrane liner along a first lower edge region of the first geomembrane liner that is adjacent the first side edge thereof; and a second protective release film (66) applied directly to the resin at the upper surface of the second geomembrane liner along a second upper edge region of the second geomembrane liner that is adjacent the second  edge thereof, the second protective release film of the second geomembrane liner facing the first protective release film of the first geomembrane liner (figure 6), wherein the first and second protective release films are removable from the first and second geomembrane liners to expose the resin at the first lower edge region of the first geomembrane liner and the resin at the second upper edge region of the second geomembrane liner before the resin at first lower edge region of the first geomembrane liner is welded directly to the resin at the second upper edge region of the second geomembrane liner (figures 5-7). Kalwara et al. discloses the invention substantially as claimed. However, Kalwara et al. is silent about wherein the geomembrane liners are formed from a resin and wherein the plurality of geomembrane liners are formed from at least one of formed from High Density Polyethylene Resin (HDPE), Very Low Density Polyethylene (VLDPE), Linear Low Density Polyethylene (LLDPE). Mathieson teaches a similar liner formed from high density polyethylene (HDPE). It would have been obvious to one of ordinary skill in the art to modify the system of Kalwara et al. to use HDPE liners as taught by Mathieson, since it would provide a material capable of being used on landfills. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678